Citation Nr: 1737641	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  06-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hand and thumb disability.

2.  Entitlement to service connection for a left hand and thumb disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to an initial compensable rating for erectile dysfunction.

6.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1964 to October 1984, and was awarded the Air Force Commendation Medal with one Oak Leaf Cluster and Vietnam Service Medal with two Bronze Service Stars, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This case was before the Board in August 2010 and January 2013 when it was remanded for additional development.  For the reasons discussed below, additional development is required  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, there appear to be outstanding records.  A May 2017 VA prostate cancer examination report noted that the Veteran is receiving treatment from an outside urologist, Dr. A., and that records from that provider were not associated with the claims file.  Id. at pg. 2.  As these records could be pertinent to the Veteran's increased rating claim for erectile dysfunction, they should be requested.

The January 2013 Board remand directed the RO to obtain an addendum opinion from the December 2010 VA examiner, afford the Veteran a genitourinary examination, and obtain opinions regarding whether the Veteran's service-connected disabilities, other than prostate cancer, precluded employment.  

On remand, the RO afforded the Veteran new hand and wrist examinations in September 2014.  The examiner noted diagnoses of degenerative joint disease (DJD) of the bilateral hands and wrists.  The examiner opined that the Veteran's hand and wrist DJD was less likely than not related to service.  Her opinion relied in part on the finding that the Veteran's arthritis was documented in October 2006, which was 22 years after discharge from service.  The examiner's statement suggests she found the gap in time between discharge and the October 2006 arthritis findings to be probative.  

However, a September 14, 1999 VA medical record indicates the Veteran was seen for a follow-up appointment for traumatic arthritis, was receiving treatment for arthritis of the bilateral hands with small node formation, and was noted to have a history of joint pain and traumatic arthritis.  The September 1999 treatment record indicates the examiner based her negative opinions regarding the onset of the Veteran's hand and wrist arthritis on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.").  Thus, remand for clarification is required.  

With regard to the Veteran's TDIU claim, the January 2013 Board remand found that an inferred claim for TDIU had been raised by the Veteran's increased rating claim, and directed the RO to obtain an opinion regarding whether the Veteran's service-connected disabilities precluded him from performing all forms of substantially gainful employment consistent with his education and work experience.  Review of the record indicates that the Veteran has not been provided notice of how to substantiate a claim for TDIU, nor has the Veteran been provided the requisite forms that permit VA to make an informed decision on the merits of the claim.  Due process requires that the Veteran be provided adequate notice and an opportunity to submit evidence in support of his claim; thus, remand is warranted for this matter as well.

The Board observes that the Veteran is receiving 100 percent disability compensation for his service-connected prostate cancer.  In Bradley v. Peake, the Court of Appeals for Veterans Claims held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with a VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, including records from his treating urologist Dr. A.

3.  Forward the Veteran's claims file to the September 2014 VA examiner or a suitable substitute for an addendum opinion.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, the clinician is asked to provide an opinion on the following:

a)  Identify any diagnosed disability of the hands and wrists present at any point from June 2005, including DJD.

b)  For each diagnosed disability of the hands and wrists, whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise related to service.

The examiner's attention is invited to the May 1978 right wrist injury, the August 1981 right forearm injury, the February 1984 left thumb trauma, and the September 1999 VA medical record noting the Veteran had a history of traumatic arthritis.  

The rationale for any opinions expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




